September 27, 2010 U.S. Securities & Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Vanguard STAR Funds (the Trust) File No. 2-88373 Dear Commissioners: Enclosed is the 58th Post-Effective Amendment to the Trusts Registration Statement on Form N-1A, which we are filing pursuant to Rule 485(a)(1) under the Securities Act of 1933. The purposes of this Amendment are to (1) make material changes to the prospectus for Vanguard LifeStrategy Funds, 2) register Admiral, ETF, Signal, Institutional, and Institutional Plus Shares of Vanguard Total International Stock Index Fund and Instituional Plus Shares for Vanguard Developed Markets Index Fund, and 3) to effect a number of non-material changes. Pursuant to Rule 485(a) (1), we have designated an effective date of November 26, 2010 for this Amendment. Prior to the effective date of the Amendment, Vanguard will submit a Rule 485(b) filing that will include text addressing any SEC staff comments. Pursuant to Rule 485(d)(2), the 485(b) filing will designate as its effective date the same date on which we have requested that this 485(a) filing be declared effective. Please contact me at (610) 669-4294 with any questions or comments that you have concerning the enclosed Amendment. Sincerely, The Vanguard Group, Inc. Michael Drayo Associate Counsel The Vanguard Group,Inc. cc: Christian Sandoe, Esq. U.S. Securities and Exchange Commission
